PER CURIAM.
We do not think it necessary to discuss again the questions that the District Court has already considered at length. 248 Fed. 499. The patent has expired, and nothing is now involved, except the right to an .account. Accordingly we express no opinion concerning laches or validity; it is enough to say that we do not find infringement. On this point we regard the prior art aS limiting the patent so narrowly that the defendant is free to use the two barrels that have been attacked.
The decree is affirmed.